COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                  NO. 2-08-142-CV


CURTIS BERRY                                                     APPELLANT

                                              V.

DR. C. G. MUDALIAR, M.D. & STAFF                                  APPELLEES

                                          ------------

           FROM THE 352ND DISTRICT COURT OF TARRANT COUNTY

                                          ------------

                          MEMORANDUM OPINION 1

                                          ------------

      On April 7, 2008, appellant Curtis Berry filed a notice of appeal from a

summary judgment rendered against him on December 6, 2007. Berry filed a

motion for new trial on April 7, 2008; the motion for new trial, however, was

due on January 7, 2008. See T EX. R. C IV. P. 329b(a). Accordingly, the notice

of appeal was not timely filed. See T EX. R. A PP. P. 26.1(a).



      1
          … See T EX. R. A PP. P. 47.4.
      On April 8, 2008, this court informed Berry of its concern that it did not

have jurisdiction over the appeal due to the untimely filing of the notice of

appeal and requested that a response showing grounds for continuing the

appeal be filed on or before April 18, 2008, or the appeal might be dismissed

for want of jurisdiction.   Berry failed to file a response as requested.   We

dismiss for want of jurisdiction. See T EX. R. A PP. P. 42.3(a), 44.3.


                                                  PER CURIAM

PANEL D: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.

DELIVERED: May 29, 2008




                                       2